


Exhibit 10.40

 

CONFIDENTIAL

 

December 23, 2009

 

VIA HAND DELIVERY

 

Howard C. Naphtali

[ADDRESS]

 

Dear Howard:

 

This letter will confirm the agreement (the “Agreement”) that has been reached
by and between you and Investment Technology Group, Inc. (“ITG” or the
“Company”) in connection with your separation from service with ITG.

 

1.             Separation from Service.

 

(a)           Effective on the close of business February 3, 2010 (the
“Separation Date”), upon mutual agreement between you and the Company, you have
voluntarily resigned from all positions with the Company and its subsidiaries,
including your positions as Chief Financial Officer, Managing Director, and an
officer of the applicable subsidiaries of the Company, and a member of the
applicable boards of directors of the Company’s subsidiaries on which you served
and any committee(s) thereof.  You agree promptly to execute any documents
necessary to effectuate such resignations.  Beginning February 4, 2010 and
ending May 3, 2010 (the “Transition Services Agreement Termination Date”), you
will provide short-term transition services to the Company at the reasonable
request of the Company’s Chief Executive Officer pursuant to the terms of a
Transition Services Agreement to be negotiated by you and the Company (the
“Transition Services Agreement”).

 

(b)           On the Separation Date, you will receive a final paycheck which
will include a payment for all unpaid compensation you have earned through the
Separation Date, less any applicable deductions and withholdings.  If you are a
participant in the Investment Technology Group, Inc. 401(k) Plan, you will cease
to participate in that plan as of the Separation Date.  A contribution to the
401(k) plan (based on the historical amount you have elected to contribute to
such plan) will be deducted from your final paycheck.  Specific information
concerning the

 

--------------------------------------------------------------------------------


 

distribution of your 401(k) Plan account will be forwarded to you separately. 
Except as set forth herein and in the Transition Services Agreement (pursuant to
the terms of such Transition Services Agreement), you are not entitled to any
additional compensation, bonuses, payments, benefits, damages, attorneys’ fees
or costs of any kind from ITG and the Releasees (as defined in Paragraph 3
below).

 

2.             Separation Payments and Benefits.  Subject to your execution and
non-revocation of this Agreement and in consideration for your agreement to be
bound by the promises set forth in Paragraphs 4 and 6 of this Agreement, in
addition to the amounts described in Paragraph 1 above and, as stated in
Paragraph 1(b) above, in lieu of any other compensation under any plan or
program:

 

(a)           The Company will pay you (i) on February 16, 2010, in one lump
sum, One Million Four Hundred Thirty Thousand Dollars ($1,430,000) and (ii) in
eleven (11) monthly installments, the aggregate amount of Two Million One
Hundred Five Thousand Nine Hundred Nineteen Dollars ($2,105,919), in each case
less any applicable deductions and withholdings.  The first of the eleven (11)
installments will be made on February 16, 2010 with subsequent payments paid on
or about each monthly anniversary of the first payment date in accordance with
the Company’s regularly scheduled payroll date.

 

(b)           If you timely elect to continue group health coverage under the
provisions of the law known as “COBRA”, ITG will pay for the first twelve (12)
months of your COBRA coverage. ITG will send you a separate notice detailing
your rights under COBRA and if you have any questions about that notice, please
contact Human Resources at 212.444.4222.  Upon completion of the twelfth month
of COBRA coverage, ITG will cease contributing towards the cost of the COBRA
premium on your behalf.  Thereafter, you will be responsible for the full cost
of any further COBRA coverage.  Notwithstanding the foregoing, in the event you
become eligible for (i) healthcare coverage through subsequent employment, or
(ii) Medicare or Medicaid, ITG’s obligation to pay for your COBRA premium on
your behalf will cease as of the date of such eligibility and you will be
responsible for the full cost of any COBRA coverage that is incurred by ITG
after the date of such subsequent eligibility for healthcare coverage. You must
immediately notify ITG of such eligibility by contacting Human Resources at
212.444.4222 or via email to ITG_HR@itg.com as soon as you become aware of such
eligibility.

 

(c)           All outstanding stock options you hold as of the Transition
Services Agreement Termination Date that are not already vested and exercisable
as of the Transition Services Agreement Termination Date will automatically
terminate as of the Transition Services Agreement Termination Date.  Outstanding
stock options that you hold that are already vested as of the Transition
Services Agreement Termination Date shall, pursuant to the terms of the
applicable stock option grant agreement evidencing such outstanding vested stock
options, expire

 

2

--------------------------------------------------------------------------------


 

60 days after the Transition Services Agreement Termination Date.  In addition,
all stock unit awards granted to you under the Company’s Amended and Restated
Stock Unit Award Program Subplan (the “SUA Program”) that are not already vested
as of the Transition Services Agreement Termination Date will automatically vest
pursuant to the terms of the SUA Program and will be issued to you in accordance
with the terms of the SUA Program.  Shares subject to stock unit awards granted
to you under the SUA Program that are already vested as of the Transition
Services Agreement Termination Date will be issued to you in accordance with the
terms of the SUA Program.

 

(d)           Subject to your compliance with the covenants in Paragraph 4
below, you will continue to vest in all Basic Units, as defined in the Company’s
Equity Deferral Award Program Subplan (the “EDA Subplan”) and Matching Units, as
defined in the EDA Subplan, awarded to you pursuant to the grant notice dated
March 23, 2009 under the EDA Subplan, as if you continued in employment with the
Company on each applicable vesting date set forth in the grant notice, and the
Basic Units and Matching Units will be settled on the schedule set forth in
Section 7(a)(i) and (ii) of the EDA Subplan; provided that if (i) a change in
control occurs prior to the applicable settlement date and the change in control
transaction constitutes a “change in control event” within the meaning of such
term under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), or (ii) you incur a Disability (as defined in the EDA Subplan) or die
prior to the applicable settlement date, in either case, any remaining Basic
Units and Matching Units that have not yet vested and been settled shall be
settled within 30 days following the date of the change in control, or within 60
days of your Disability or death, as applicable.  If a change in control occurs
and the change in control transaction is not a “change in control event” within
the meaning of such term under section 409A of the Code, any remaining Basic
Units and Matching Units that have not yet been settled will not be settled upon
the change in control but will continue to be settled according to the schedule
set forth in Section 7(a)(i) and (ii) of the EDA Subplan.  In no event will you,
directly or indirectly, designate the calendar year of settlement.

 

3.             General Release of All Claims.

 

(a)           Except as provided in (f) below, you, on behalf of yourself, your
spouse, children, estate, successors and assigns, release and give up any and
all claims, grievances, injuries, controversies, agreements, covenants,
promises, debts, accounts, actions, causes of action, suits, arbitrations, sums
of money, wages, attorneys’ fees, costs, damages, each which you may have
against ITG and the Releasees (as defined below), jointly and individually, of
whatever kind whatsoever each to the maximum extent legally capable of being
waived, including but not limited to, claims arising out of your employment or
other associations with the Company, or the termination of your employment with
the Company.  This includes all claims based on anything that has occurred from
the beginning of time to the date of your signing of this Agreement, regardless
of whether you know of the claim or of your right to make a claim.  This release

 

3

--------------------------------------------------------------------------------


 

includes, but is not limited to, any claims under: the Age Discrimination in
Employment Act, 29 U.S.C. Section 621, et seq., the Older Workers’ Benefits
Protection Act, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, 42 U.S.C. Section 1981, Title VII of the Civil
Rights Act of 1964, the Sarbanes-Oxley Act of 2002, the Family and Medical Leave
Act, the Equal Pay Act, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) (including, but not limited to, claims for breach of fiduciary
duty under ERISA), the Americans With Disabilities Act, the New York Executive
Law, the New York Labor Law, New York State Human Rights Law, New York State
Constitution, New York Civil Rights Law, New York City Human Rights Law, and all
amendments to those laws; any claims under any other federal, state, or local
employment discrimination law, and any claim under any other federal, state or
local law dealing with employment or benefits, or concerning any other matter
whatsoever; any claim under any agreement, whether express or implied; and any
public policy, contract, tort or other common law claim, or any claim in equity.

 

(b)           In exchange for your release in (a) above, the Company releases
and gives up any and all claims it may have against you or your executors,
administrators, successors or assigns of whatever kind whatsoever to the maximum
extent provided by law, arising out, and within the scope, of your employment
with the Company or the termination thereof.  This includes all claims based on
anything that has occurred from the beginning of time to the date the Company
signs this Agreement, regardless of whether the Company knows of the claim or of
its right to make a claim; provided that the claims released by the Company will
not include any claims arising from your willful misconduct, misrepresentation
or fraud or any act or omission by you constituting criminal conduct or a
violation of the rules and/or regulations of any regulatory agency or
self-regulatory organization.  This release includes, but is not limited to, any
claim under any agreement, whether express or implied and any public policy,
contract, tort or other common law claim.

 

(c)           You agree that your employment and contractual relationship, if
any, with ITG and the Releasees is severed as of the Transition Services
Agreement Termination Date and that none of ITG and the Releasees have any
obligation to reemploy you.

 

(d)           You hereby acknowledge and agree that, upon receiving the payments
set forth above, you will have received all amounts due from the Company through
the Separation Date including, but not limited to, the following: (i) all
compensation earned, (ii) payment for all accrued but unused paid vacation time,
and (iii) reimbursement for all reasonable and necessary business, travel and
entertainment expenses incurred on behalf of the Company.

 

(e)           For purposes of this Agreement, the term “ITG and the Releasees”
includes ITG and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their respective current and former officers, directors,

 

4

--------------------------------------------------------------------------------


 

shareholders, representatives, agents and employees, in their official and
individual capacities, jointly and individually.

 

(f)            The only claims that you are not waiving and releasing under this
Agreement are claims you may have for: (i) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (ii) continuation of existing participation
in ITG-sponsored group health insurance program under the federal law known as
“COBRA” and/or under an applicable state law counterpart(s); (iii) any benefits
entitlements that are vested as of your Separation Date pursuant to the terms of
an ITG-sponsored benefit plan; (iv) any claim not legally waivable by law;
provided, however, that should you successfully contest the validity of the
release hereunder, any monetary or economic benefit so obtained shall be offset
by the value of all amounts paid or provided under this Agreement and the
Transition Services Agreement; (v) any claim you may have to receive any amounts
payable to you under this Agreement or any other claim to enforce your rights
under this Agreement or the Transition Services Agreement; (vi) any claim you
may have to indemnification as an officer, director or employee of the Company
and its subsidiaries pursuant to the articles of incorporation or by-laws (or
other governing instruments) of the Company and its subsidiaries and (vii) any
claim or right that may arise after the date you execute this Agreement.

 

4.             Continuing Obligations Following Your Separation from Service.

 

(a)           You agree, upon reasonable notice from the Company, to provide
truthful and reasonable cooperation, including but not limited to your
appearance at interviews with the Company’s counsel, (i) in connection with the
defense of any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, demands and causes of action of any nature whatsoever,
which are asserted by any person or entity concerning or related to any matter
that arises out of or concerns events or occurrences during your employment with
the Company, and (ii) concerning requests for information about the business of
the Company or your involvement or participation therein.  The Company will
reimburse you for reasonable and necessary travel and other expenses which you
may incur at the specific request of the Company and as approved by the Company
in accordance with its policies and procedures established from time to time.

 

(b)           By signing below, you represent and warrant that you will return
no later than the Transition Services Agreement Termination Date any and all
original and duplicate copies of all files, calendars, books, records, notes,
manuals, computer disks, diskettes and any other magnetic and other media
materials and any and all Company property and equipment, including, but not
limited to, computers and modems you have in your possession or under your
control belonging to ITG or the Releasees and containing confidential or
proprietary information concerning ITG or the Releasees or their customers or
operations.  No later than the Transition Services

 

5

--------------------------------------------------------------------------------


 

Agreement Termination Date, you will also return your Company keys, credit
cards, etc., to the Company.  Notwithstanding anything set forth in this
Paragraph, you shall be entitled to retain the laptop previously provided to you
by ITG (and any other office equipment as specifically agreed to by you and
ITG’s Chief Executive Officer) subject to the following sentence.  By signing
this Agreement, you confirm that, as of the Transition Services Agreement
Termination Date, you will not have in your possession or under your control any
of the documents or materials described in this Paragraph.

 

(c)           You agree that for a period of three (3) months following the
Separation Date, you will be on garden leave and will not in any manner,
directly or indirectly, engage or participate in, any business, entity or
endeavor other than civic or charitable activities.  For the period beginning on
the Transition Services Agreement Termination Date through the twelve (12) month
anniversary of the Separation Date, you will not in any manner, directly or
indirectly, engage, participate or be interested in any business, entity or
endeavor with Liquidnet or Instinet.  You will be deemed to be directly or
indirectly engaged or participating in, a business, entity or endeavor with
Liquidnet or Instinet if you are a principal, agent, stockholder (or other
proprietary or financial interest holder), director, officer, employee,
salesperson, sales representative, broker, partner, individual proprietor,
lender, consultant or otherwise.

 

(d)           You agree that you will not, for the period of time from the
Transition Services Agreement Termination Date to the date on which all of the
Basic Units and Matching Units granted to you pursuant to the EDA Subplan are
settled in accordance with Paragraph 2(d) above (the “Non-Solicitation Period”),
directly solicit, recruit, hire, or participate in the solicitation,
recruitment, or hiring of any employee, contractor or consultant of ITG or any
of its direct or indirect subsidiaries employed or retained by ITG or any of its
direct or indirect subsidiaries at any time during the Non-Solicitation Period;
provided, however, that the foregoing prohibition shall not apply to any former
employee who was involuntarily terminated by ITG.

 

(e)           You agree that you will not, at any time hereafter, make, or cause
to be made, any statement, observation or opinion, in each case, of a public
nature, that disparages, impugns or in any way reflects adversely upon the
business, good will or reputation of the Company or any Releasees.  The
restriction in the preceding sentence will include, but not be limited to, your
agreement that you will not, without the prior consent of the Company, initiate
any contacts with, nor respond to any inquiries from, the media concerning the
Company, your employment with the Company and/or your separation from service
with the Company.  All employees of the Company who are aware of the existence
of this Agreement will not, at any time hereafter, make, issue or authorize any
public statement, observation or opinion that disparages, impugns or in any way
reflects adversely upon your reputation.  The provisions of this Paragraph
4(e) will not impair either party’s right to provide truthful testimony or other
information as required by law or regulatory requirement.

 

6

--------------------------------------------------------------------------------


 

(f)            You agree that you have certain obligations under the terms of
that certain Patent and Confidentiality Agreement dated April 4, 1997, as
amended on December 30, 2007 related to Inventions and Proprietary Information
(in each case, as defined in such Patent and Confidentiality Agreement) which
obligations are hereby incorporated by reference and made part of this
Agreement.

 

(g)           You acknowledge and agree that the restrictions and agreements
contained in Paragraphs 4(a) through 4(f), in view of the nature of the business
in which ITG and the Releasees are engaged, are reasonable, necessary and in the
Company’s best interests in order to protect the legitimate interests of ITG and
the Releasees, and that any violation thereof shall be deemed to be a material
breach of this Agreement and that the Company shall be entitled to pursue any
and all remedies available to it in a court of competent jurisdiction including,
but not limited to application for temporary, preliminary, and permanent
injunctive relief, without the requirement to post a bond, as well as damages,
an equitable accounting of all earnings, profits and other benefits arising from
such violation.  In the event the Company brings an action to redress a
violation of Paragraphs 4(a) through 4(f) or either party brings an action
concerning an alleged breach of any other provision of this Agreement, the
prevailing party in any claims in such action shall be entitled to recover all
of its reasonable attorneys’ fees and costs incurred in connection therewith. 
If the Company prevails in any claims in such action, you will be liable for the
return of the separation payments and benefits.

 

5.             No Admissions.  The Company and you agree that nothing contained
in this Agreement is an admission by the Company or you of any wrongdoing,
liability, unlawful conduct or breach of any duty or obligation.

 

6.             Confidentiality.  You agree that, absent disclosure of this
Agreement by the Company, you have kept, and will keep, the existence and terms
of this Agreement confidential, and will not disclose them to anyone except your
attorneys, financial advisors and immediate family members, whom you will advise
of this confidentiality provision.  No other disclosure will be permitted
except:  (a) pursuant to an action to enforce the terms of this Agreement, in
which case   parties will seek that it be introduced under seal to the court,
(b) in response to a request by any governmental or regulatory agency, (c) as
may be required by any state or federal law or regulation, or (d) in response to
compulsory process of law.  The parties further agree that nothing in this
Agreement will prohibit or restrict you from providing information to,
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal, state or local regulatory agency, law enforcement agency,
legislative body, or self-regulatory organization.

 

7.             Governing Law.  This Agreement will be construed under the laws
of the State of New York.

 

7

--------------------------------------------------------------------------------

 

8.             Entire Agreement.  This Agreement and the Transition Services
Agreement cancels, supersedes and replaces any and all prior agreements
(written, oral or implied-in-fact or in law) between you and the Company
regarding all of the subjects covered by this Agreement except as otherwise
specifically provided in this Agreement.  This Agreement is the full, complete
and exclusive agreement between you and the Company regarding the subjects
covered by this Agreement, and neither you nor the Company is relying on any
representation or promise that is not expressly stated in this Agreement.  This
Agreement may not be changed unless the changes are in writing and signed by
each of the parties.

 

9.             Severability.  With the exception of Paragraph 3, if any
provision of this Agreement or the application thereof is held invalid, the
invalidity will not affect other provisions or applications, and to this end the
provisions of this Agreement are declared to be severable.  In the event
Paragraph 3 is held unenforceable by any court having competent jursidiction
over this Agreement in connection with any action initiated or otherwise
prosecuted by you, the Company’s obligations under Paragraph 2 will be null and
void, and you will be liable for the return of the separation payments and
benefits except as otherwise provided in Paragraph 3(f)(iv).

 

10.           Review, Revocation Period and Acknowledgments.  You acknowledge
that under the Older Workers Benefit Protection Act, you have had over
twenty-one (21) calendar days after the date you received this Agreement within
which to review and consider it, to discuss it with an attorney of your choosing
and to decide whether or not to sign it.  This Agreement, should you choose to
accept it, may only be signed on the Separation Date. You further understand and
acknowledge that you will have seven (7) days following the date of your
execution of this Agreement within which to revoke this Agreement (this deadline
will be extended to the next business day should it fall on a Saturday, Sunday
or holiday recognized by the U.S. Postal Service), and that this Agreement will
not become effective or enforceable until that seven (7) day revocation period
has expired.  In the event you seek to revoke this Agreement, you must provide
the Company with written notice no later than the close of business on the
seventh (7th) day following your execution of this Agreement.  Any notice of
revocation will be sent to P. Mats Goebels, Managing Director, General
Counsel, Investment Technology Group, Inc., 380 Madison Avenue, 4th Floor, New
York, NY, 10017.  You are hereby advised to consult with an attorney of your
choice prior to executing this Agreement.

 

YOU UNDERSTAND THAT THIS AGREEMENT RELEASES ANY AND ALL CLAIMS AND RIGHTS YOU
MAY HAVE AGAINST THE COMPANY AND ALL OF THE OTHER RELEASEES AS SET FORTH ABOVE,
AND THAT BY SIGNING THIS AGREEMENT, YOU ACKNOWLEDGE AND AFFIRM THAT:  (1) YOU
ARE COMPETENT; (2) YOU WERE AFFORDED A REASONABLE TIME PERIOD OF OVER TWENTY-ONE
(21) DAYS TO REVIEW AND CONSIDER THIS AGREEMENT,

 

8

--------------------------------------------------------------------------------


 

AND THAT ONCE YOU HAVE SIGNED THIS AGREEMENT YOU WILL THEN BE PERMITTED TO
REVOKE THIS AGREEMENT AT ANY TIME DURING THE PERIOD OF SEVEN DAYS FOLLOWING ITS
EXECUTION BY DELIVERING TO ITG A WRITTEN NOTICE OF REVOCATION; (3) YOU HAVE BEEN
ADVISED TO CONSULT WITH AN ATTORNEY OF YOUR CHOICE PRIOR TO EXECUTING THIS
AGREEMENT; (4) YOU HAVE READ AND UNDERSTAND AND ACCEPT THIS AGREEMENT AS FULLY
AND FINALLY RESOLVING, WAIVING AND RELEASING ANY AND ALL CLAIMS AND RIGHTS WHICH
YOU MAY HAVE AGAINST THE COMPANY AND THE OTHER RELEASEES AS SET FORTH ABOVE;
(5) NO PROMISES OR INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT; AND (6) YOU HAVE SIGNED THIS AGREEMENT FREELY,
KNOWINGLY AND VOLUNTARILY, INTENDING TO BE LEGALLY BOUND BY ITS TERMS.

 

IN EXCHANGE FOR YOUR WAIVERS, RELEASES AND COMMITMENTS SET FORTH HEREIN,
INCLUDING YOUR WAIVER AND RELEASE OF ALL CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE PAYMENTS, BENEFITS AND OTHER
CONSIDERATIONS THAT YOU ARE RECEIVING PURSUANT TO THIS AGREEMENT EXCEED ANY
PAYMENT, BENEFIT OR OTHER THING OF VALUE TO WHICH YOU WOULD OTHERWISE BE
ENTITLED, AND ARE JUST AND SUFFICIENT CONSIDERATION FOR THE WAIVERS, RELEASES
AND COMMITMENTS SET FORTH HEREIN.

 

11.           Application of Section 409A of the Internal Revenue Code.

 

(a)           This Agreement will be interpreted to avoid any penalty sanctions
under section 409A of the Code.  If any payment or benefit cannot be provided or
made at the time specified herein without you incurring sanctions under section
409A of the Code, then such benefit or payment will be provided in full at the
earliest time thereafter when such sanctions will not be imposed.  Each payment
made under this Agreement will be treated as a separate payment and the right to
a series of installment payments under this Agreement will be treated as a right
to a series of separate payments.  In no event will you, directly or indirectly,
designate the calendar year of payment.

 

(b)           All reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement will be for expenses incurred during your lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided,

 

9

--------------------------------------------------------------------------------


 

in any other calendar year, (iii) the reimbursement of an eligible expense will
be made on or before the last day of the calendar year following the year in
which the expense is incurred, and (iv) the right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit.

 

(c)           Notwithstanding any provision of this Agreement to the contrary,
if, at the time of your “separation from service” with the Company, the Company
has securities which are publicly traded on an established securities market and
you are a “specified employee” (within the meaning of such term under section
409A of the Code) and it is necessary to postpone the commencement of any
compensation payments or benefits otherwise payable pursuant to this Agreement
as a result of your “separation from service” to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) that are not otherwise paid within the short-term deferral and
separation pay plan exceptions under section 409A of the Code, until the first
payroll date that occurs after the date that is six months following your
“separation of service” with the Company.  If any payments are postponed due to
such requirements, such postponed a mounts will be paid in a lump sum to you on
the first payroll date that occurs after the date that is six (6) months
following your “separation of service” with the Company.  If you die during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code will be paid to the personal
representative of your estate within sixty (60) days after the date of your
death.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

/s/ Robert C. Gasser

 

 

Robert C. Gasser

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

/s/ Howard C. Naphtali

 

Howard C. Naphtali

 

 

 

Dated:

February 3, 2010

 

 

11

--------------------------------------------------------------------------------
